PER CURIAM:
Christopher Lee Shade appeals the district court’s order granting in part and denying in part his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Shade, No. 3:02-cr-00045-JPB-M (N.D.W.Va. May 28, 2008). See United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.